Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3280 Filed 06/18/21 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 TODD COURSER,
                                                                  Case No. 1:18-cv-01232
                Plaintiff,                                        Hon. Gordon J. Quist
                                                                  Mag. Phillip J. Green
 v

 RADISSON HOTELS INTERNATIONAL, INC.,
 a Delaware corporation, RADISSON GROUP, INC.,
 a Minnesota corporation, CARLSON REZIDOR
 HOTEL GROUP, an international partnership,
 BLOCK 100 LIMITED PARTNERSHIP, a
 Michigan limited partnership, and WINEGARDNER
 & HAMMONS, INC., an Ohio corporation, and
 WINEGARDNER & HAMMONS HOTEL GROUP,
 LLC, a Delaware limited liability company.

                Defendants.
 _____________________________________________________________________________/
  MATTHEW S. DePERNO (P52622)              DAVID B. TIMMIS (P40539)
  DePERNO LAW OFFICE, PLLC                 DAVID Q. HOUBECK (P77002)
  Attorney for Plaintiff                   VANDEVEER GARZIA, P.C.
  951 W. Milham Ave.                       Attorneys for Defendants Radisson
  P.O. Box 1595                            Hotels International Inc., Radisson Group, Inc.,
  Portage, MI 49081                        Carlson Rezidor Hotel Group, Block 100
  (269) 321-5064                           Limited Partnership, Winegardner &
                                           Hammons, Inc. and Winegardner & Hammons
                                           Hotel Group LLC
                                           840 West Long Lake Road, Suite 600
                                           Troy, MI 48098
                                           (248) 312-2800/(248) 879-0042 (fax)
                                           dtimmis@vgpclaw.com
                                                     dhoubeck@vgpclaw.com
 _____________________________________________________________________________/

                  DEFENDANT BLOCK 100 LIMITED PARTNERSHIP’S
                       MOTION FOR SUMMARY JUDGMENT

        NOW COMES Defendant, BLOCK 100 LIMTIED PARTNERSHIP (herein “Block 100”),

 by and through its attorneys, VANDEVEER GARZIA, P.C., and for its Motion for Summary

 Judgment pursuant to Fed. R. Civ. P. 56, state as follows:
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3281 Filed 06/18/21 Page 2 of 30




                                                INTRODUCTION

          As this Honorable Court is well aware, the present matter is the fifth edition of Plaintiff’s

 campaign to blame anyone and everyone except himself for his voluntary resignation from the

 Michigan House of Representatives after an extensive investigation determined that Plaintiff, a

 licensed Michigan attorney, had engaged in illegal1, unethical2 and fraudulent3 conduct in a frantic,

 self-serving effort to conceal his extra-marital affair with a colleague. In affirming this Court’s

 dismissal of all defendants in a similar matter filed by this Plaintiff, the Sixth Circuit has aptly

 described Plaintiff’s campaign of misplaced blame as follows:

          Todd Courser was a member of the Michigan House of Representatives. His affair
          with fellow-representative Cindy Gamrat and his related misconduct lost him that
          office. Courser, however, does not see himself as the source of his misfortunes and
          instead alleges that [insert Defendant du jour] conspired to remove him from
          office…The Detroit News coverage prompted the Michigan House of
          Representatives to issue a report and hold a hearing on the allegations. Courser
          resigned before he could be expelled.

          This case is one of several that Courser and Gamrat have filed against various
          persons that they believe conspired against them to end their political careers. For
          the reasons that follow, we AFFIRM the district court's judgment of dismissal of
          all claims against all Defendants.

 Courser v. Allard, 969 F.3d 604, 612-613 (2020).

          Plaintiff’s Complaint in the present matter was filed four days prior to Plaintiff’s Complaint

 in the Courser v. Allard matter and contains nearly identical factual allegations and claims. This

 Court has already dedicated significant time and resources in dismissing Plaintiff’s claims in their


 1
   Plaintiff was sentenced to 12 months of probation and 45 days in jail (deferred) along with a fine of $1,125 after
 pleading “no contest” to willful neglect of duty by a public officer for his conduct related to this matter. (Ex. A, The
 Oakland Press, Sept. 16, 2019, https://www.theoaklandpress.com/news/state/todd-courser-sentenced-to-12-months-
 of-probation-can-avoid-jail/article_1836e5f4-d93a-11e9-a144-9f87461a2b62.html, last accessed on June 17, 2021).
 2
   The Report on the Investigation of Alleged Misconduct by Representative Todd Courser and Representative Cindy
 Gamrat (Ex. B, without exhibits) determined that the “evidence demonstrates numerous instances of deceptive,
 deceitful and outright dishonest conduct by both [Plaintiff and Cindy Gamrat]’ and that it was “unethical and an
 abuse of the office of State Representative” for Plaintiff to request a subordinate staff member “to send a false
 communication [i.e. the “false flag” email] in addition to other “deceptive conduct” of Plaintiff and Cindy Gamrat.
 3
   Id.

                                                            2
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3282 Filed 06/18/21 Page 3 of 30




 entirety in prior cases, including the Courser v. Allard matter. This Court should address

 Plaintiff’s allegations as it did in the predecessor cases and dismiss all of Plaintiff’s claims, in their

 entirety.

         As a threshold matter, Plaintiff’s claim that Block 100 “conspired” with some nonparty “in

 an effort to remove Courser from office and to damage his livelihood,” as alleged in Plaintiff’s

 Complaint, is the height of absurdity. (Ex. C, Plaintiff’s Complaint, ¶ 47, PageID.10). There is

 absolutely no evidence or plausible motive whatsoever for Block 100 to have (or had) any interest

 whatsoever in “remov[ing] Courser from office.” The Court’s analysis could certainly end here,

 but additional evaluation further demonstrates the frivolity of Plaintiff’s claims. Plaintiff’s claims

 against Block 100 are predicated on Plaintiff’s theory that hotel “employees and staff” provided

 access to Plaintiff’s hotel room and information which was used to blackmail and/or extort

 Plaintiff. (Ex. C, Plaintiff’s Complaint, ¶¶ 18-41, PageID.4-10). As a matter of law, Block 100 is

 not liable for the criminal acts of its employees.

         Seven of the nine counts set forth in Plaintiff’s Complaint are time-barred by the applicable

 statutes of limitations (Counts 3-9). With respect to the two, arguably, timely claims (Counts 1

 and 2), which allege violations of RICO and conspiracy to violate RICO, this Court has previously

 determined on two occasions that Plaintiff is unable to satisfy the “continuity” requirement of his

 RICO claims because there is no “threat of future criminal conduct[,]” which is Plaintiff’s burden

 to prove. (See Ex. D, Opinion, ECF No. 67, Courser v. Michigan House of Representatives, case

 no. 1:18-cv-882, PageID.2800-2802). As this Court and the Sixth Circuit have already determined,

 Plaintiff cannot maintain RICO or conspiracy to commit RICO claims because “Courser allege[d]

 a scheme that lasted no more than nine months and had but a single purpose and victim—to remove

 Courser from office. The alleged scheme was complete once Courser resigned, as nothing else



                                                      3
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3283 Filed 06/18/21 Page 4 of 30




 remained to be done.” Courser v. Allard, 969 F.3d 604, 621 (2020); see also Ex. C, Plaintiff’s

 Complaint, ¶ 47, PageID.10 (“…Defendants…in an effort to remove Courser from office and to

 damage his livelihood…”). The same is true here and the Court should rule in a manner similar to

 its decision in the prior Courser v. Allard, et al., case no. 1:18-cv-874, and Courser v. Michigan

 House of Representatives, et al., case no. 1:18-cv-882, matters.

        Even if Plaintiff’s claims were not untimely (which they are), and despite a protracted

 course of discovery in the present matter, Plaintiff has failed to support any of his allegations

 against Block 100 with a shred of admissible evidence. This Court should, for a third time,

 summarily dismiss Plaintiff’s self-serving, unsupported claims that anyone other than himself is

 responsible for his illegal, unethical and fraudulent conduct.

                                           MOTION

        1.      This is one of several lawsuits filed by Plaintiff, Todd Courser, arising out of his

 resignation from the Michigan House of Representatives on or about September 11, 2015.

        2.      In his Complaint, dated November 2, 2018, Plaintiff pleads nine counts against

 Defendants: (1) Violations of RICO; (2) Conspiracy to Violate RICO; (3) Violation of Federal

 Wiretapping Act and Michigan’s Eavesdropping Statute; (4) Civil Stalking Under MCL 600.2954;

 (5) Invasion of Privacy and Intrusion Upon Seclusion; (6) Tortious Interference with Business

 Relationships; (7) Intentional Infliction of Emotional Distress; (8) Negligence and Negligent

 Infliction of Emotional Distress; and (9) Conspiracy and Concert of Actions. (Ex. C, Plaintiff’s

 Complaint).

        3.      Plaintiff stayed at the Radisson Hotel Lansing on various occasions between

 January and May 2015. (Ex. E, Invoices). Indeed, Plaintiff’s Complaint states that Plaintiff was




                                                  4
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3284 Filed 06/18/21 Page 5 of 30




 a guest at the Radisson Hotel Lansing (“Hotel”) in the early part of 2015. (Ex. C, Plaintiff’s

 Complaint, ¶ 23).

          4.       The last stay by Plaintiff at the Hotel was from May 19, 2015 to May 21, 2015.

 (Ex. E, Invoices, Bates #WIN000509).

          5.       Plaintiff resigned from the House of Representatives on September 11, 2015.

          6.       Plaintiff’s Complaint in the present matter was not filed until more than three

 years later, on November 2, 2018. (See Ex. C, Plaintiff’s Complaint).

          7.       Count 3, Violation of Federal Wiretapping Act has a two-year statute of limitations

 “from the date upon which the claimant first ha[d] a reasonable opportunity to discover the

 violation.” 18 U.S.C. § 2520(e).

          8.       Count 3, Violation of Michigan’s Eavesdropping Statute has a three-year statute of

 limitations from the date of alleged injury. MCL § 600.5805(2).

          9.       Counts 4 through 94, all of which are based on Michigan tort claims, have three-

 year statutes of limitation. MCL § 600.5805(2); Terlecki v. Stewart, 278 Mich App 644, 653; 754

 NW2d 899 (2008) (“[A]n allegation of conspiracy is ‘superfluous’ as far as determining the

 applicable statute of limitations. [Citation omitted]. It follows that the conspiracy claim takes on

 the limitations period for the underlying wrong that was the object of the conspiracy.”).

          10.      Although it is the position of Block 100 that there is no evidence whatsoever that

 any individual affiliated with the Hotel assisted and/or participated in any surveilling or recording

 of Plaintiff at the Hotel, the “discovery date” for purposes of the applicable statutes of limitations

 is May 21, 2015 (the last recorded date that Plaintiff stayed at the Hotel), as Plaintiff testified that



 4
  Plaintiff’s Count 9, “Conspiracy and Concert of Actions,” includes a vague reference to alleged efforts to “defame”
 Plaintiff. (Ex. C, Plaintiff’s Complaint, ¶ 160). A claim for defamation was not properly plead. Further, a claim for
 defamation would be time-barred by the one-year statute of limitations. MCL § 600.5805(11).

                                                          5
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3285 Filed 06/18/21 Page 6 of 30




 he was immediately aware that “someone” was allegedly surveilling or recording him during his

 stay at the Hotel. (See Ex. F, Plaintiff’s Dep Trans, pp 73:22 to 74:13; Ex. E, Invoices, Bates

 #WIN000509).

        11.     It is the position of Block 100 that the applicable statutes of limitation began to run

 as of May 21, 2015, the last day on which Plaintiff stayed at the Hotel, at the latest, which renders

 Plaintiff’s Counts 3 through 9, which have either two or three-year statute of limitations, untimely.

 Even in the event that this Court were to consider September 11, 2015, the date of Plaintiff’s

 resignation from the House of Representatives, as the commencement date for purposes of the

 applicable statutes of limitation, Plaintiff’s Counts 3 through 9 would still be untimely.

        12.     In the unlikely event that this Court were to determine that Plaintiff’s claims were

 timely, which they are not, Plaintiff’s claims should also be dismissed because Plaintiff has failed

 support his claims with a shred of admissible evidence.

        13.     To the contrary, Plaintiff’s claims against Block 100 are based purely on

 speculation and conjecture.

        14.     Plaintiff alleges that the Hotel staff granted and assisted unauthorized access to his

 rooms at the Hotel, allowed third parties to enter his hotel rooms to install surveillance equipment

 and conduct surveillance on Plaintiff, and provided access to Plaintiff’s account and reservation

 information, among other things. (Ex. C, Plaintiff’s Complaint, ¶¶ 23-41).

        15.     It is significant to note that despite a lengthy investigation by the Michigan State

 Police and Michigan House of Representatives, no audio or visual recording of Plaintiff at the

 Hotel was ever determined to exist.

        16.     Plaintiff and a colleague, Ms. Cindy Gamrat (n/k/a Cindy Bauer) were both elected

 as State Representatives in the fall of 2014 and took office in January of 2015. (See Ex. D,



                                                  6
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3286 Filed 06/18/21 Page 7 of 30




 Opinion, ECF No. 67, Courser v. Michigan House of Representatives, case no. 1:18-cv-882,

 PageID.2776).

         17.     At some point, Plaintiff and Ms. Gamrat began an extramarital affair. (Id.)

         18.     As this Court is well aware:

         The affair led to the now well-known “inoculate the herd” conversation between
         Courser and Graham in May of 2015 and Graham’s recording of the conversation;
         Courser’s subsequent false-flag-gay-sex email to his constituents; the August 7,
         2015, Detroit News article reporting on the affair and Courser’s and Gamrat’s use
         of public funds to hide it; House investigations into the matter; and, eventually,
         Courser’s resignation and Gamrat’s expulsion.

 (Id, at PageID.2774).

         19.     In his Complaint, Plaintiff alleges that some unknown, unidentified member of hotel

 staff at the Radisson Hotel Lansing granted and assisted unauthorized access to his rooms at the

 Hotel, allowed third parties to enter his hotel rooms to install surveillance equipment and conduct

 surveillance on Plaintiff, and provided access to Plaintiff’s account and reservation information,

 among other things. (Ex. C, Plaintiff’s Complaint, ¶¶ 23-41).

         20.     Despite significant, in-depth investigations by the House of Representatives and the

 Michigan State Police into the circumstances surrounding Plaintiff’s illegal, unethical and

 fraudulent conduct and Plaintiff’s allegations, there is no credible, admissible evidence whatsoever

 that indicates that any representative of the Hotel engaged in any of the conduct alleged by

 Plaintiff.

         21.     Indeed, none of the extensive investigations have identified a single representative

 of the Hotel (including Block 100) who was involved in any way with the conduct alleged by

 Plaintiff.

         22.     Plaintiff’s Complaint does not identify a single employee Block 100 who was

 allegedly involved in the conduct alleged.

                                                  7
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3287 Filed 06/18/21 Page 8 of 30




         23.     Further, Plaintiff was unable to identify a single employee of Block 100 who was

 allegedly involved in the conduct alleged during his deposition. (Ex. F, Plaintiff’s Dep Trans, p

 200:3-5) (“Well, I don’t know which employees you had that were involved in it. You would

 have to provide that information to us.”).

         24.     Clearly, it is Plaintiff (not the Defendants) who has the burden to prove Plaintiff’s

 allegations. It also clear that Plaintiff has failed to do so and is unable to do so.

         25.     Summary judgment is appropriate under Fed. R. Civ. P. 56 if the moving party

 demonstrates that there is no genuine issue of material fact on an essential element of the non-

 moving party’s case on which the non-moving party would bear the burden of proof at trial. Fed.

 R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

         26.     These Defendants are entitled to summary judgment as to Plaintiff’s claims, as a

 matter of law, because Plaintiff’s claims are time-barred.

         27.     Even in the unlikely event that the Court were to determine that Plaintiff’s claims

 were not time-barred, Block 100 would still be entitled to summary judgment as a matter of law

 because Plaintiff has failed to support his allegations with a shred of admissible evidence.

         28.     Given the above, these Defendants are entitled to summary judgment of Plaintiff’s

 claims in this matter pursuant to Fed. R. Civ. P. 56.

         29.     Undersigned counsel has sought concurrence in the present Motion but Plaintiff has

 refused to voluntarily dismiss his claims against Block 100

         WHEREFORE, Defendant, BLOCK 100 LIMITED PARTNERSHIP, respectfully request

 that this Honorable Court grant this motion and dismiss the Plaintiff’s claims in this matter with

 prejudice pursuant to Fed. R. Civ. P. 56 for the reasons stated above and in the attached Brief.




                                                    8
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3288 Filed 06/18/21 Page 9 of 30




                                    VANDEVEER GARZIA, P.C.


                                    By: /s/ David B. Timmis
                                        DAVID B. TIMMIS (P40539)
                                        DAVID Q. HOUBECK (P77002)
                                        Attorney for Defendants Radisson
                                        Hotels International Inc., Radisson Group, Inc.,
                                        Carlson Rezidor Hotel Group, Block 100
                                        Limited Partnership,
                                        Winegardner & Hammons, Inc. and
                                        Winegardner & Hammons Hotel Group
                                        840 West Long Lake Road, Suite 600
                                        Troy, MI 48098
                                        (248) 312-2800/(248) 879-0042 (fax)
                                        dtimmis@vgpclaw.com
                                        dhoubeck@vgpclaw.com
 Dated: June 18, 2021




                                       9
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3289 Filed 06/18/21 Page 10 of 30




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  TODD COURSER,
                                                               Case No. 1:18-cv-01232
               Plaintiff,                                      Hon. Gordon J. Quist
                                                               Mag. Phillip J. Green
  v

  RADISSON HOTELS INTERNATIONAL, INC.,
  a Delaware corporation, RADISSON GROUP, INC.,
  a Minnesota corporation, CARLSON REZIDOR
  HOTEL GROUP, an international partnership,
  BLOCK 100 LIMITED PARTNERSHIP, a
  Michigan limited partnership, and WINEGARDNER
  & HAMMONS, INC., an Ohio corporation, and
  WINEGARDNER & HAMMONS HOTEL GROUP,
  LLC, a Delaware limited liability company.

                 Defendants.
  _____________________________________________________________________________/
   MATTHEW S. DePERNO (P52622)              DAVID B. TIMMIS (P40539)
   DePERNO LAW OFFICE, PLLC                 DAVID Q. HOUBECK (P77002)
   Attorney for Plaintiff                   VANDEVEER GARZIA, P.C.
   951 W. Milham Ave.                       Attorneys for Defendants Radisson
   P.O. Box 1595                            Hotels International Inc., Radisson Group, Inc.,
   Portage, MI 49081                        Carlson Rezidor Hotel Group, Block 100
   (269) 321-5064                           Limited Partnership, Winegardner &
                                            Hammons, Inc. and Winegardner & Hammons
                                            Hotel Group LLC
                                            840 West Long Lake Road, Suite 600
                                            Troy, MI 48098
                                            (248) 312-2800/(248) 879-0042 (fax)
                                            dtimmis@vgpclaw.com
                                            dhoubeck@vgpclaw.com
  _____________________________________________________________________________/


      BRIEF IN SUPPORT OF DEFENDANT BLOCK 100 LIMITED PARTNERSHIP’S
            HOTEL GROUP, LLC’S MOTION FOR SUMMARY JUDGMENT




                                             i
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3290 Filed 06/18/21 Page 11 of 30




                                                   TABLE OF CONTENTS

  CONTROLLING OR MOST APPROPRIATE AUTHORITY ..................................................... ii

  STATEMENT OF ISSUES PRESENTED......................................................................................v

  I.     INTRODUCTION ....................................................................................................................1

  II.    STATEMENT OF FACTS ......................................................................................................1

  III. STANDARD OF REVIEW ......................................................................................................3

  III.    LAW AND ARGUMENT ......................................................................................................4

         A. Plaintiff’s Claims Under 18 U.S.C. § 1962, Must Be Dismissed as Plaintiff Has
            Failed to Properly Plead the Necessary Elements of These Claims and Discovery
            has Confirmed that Plaintiff Does Not Have a Shred of Admissible Evidence to
            Support his RICO claims..................................................................................................4

         B. Plaintiff’s Wiretapping Claims Under 18 U.S.C. § 2511 and MCL § 750.540 Must Be
            Dismissed as They Are Time-Barred. ...................................................................................8

         C. Plaintiff’s State Law, Tort-Based Claims for Civil Stalking (Count 4), Invasion of
             Privacy and Intrusion Upon Seclusion (Count 5), Tortious Interference with
             Business Relationships (Count 6), Intentional Infliction of Emotional Distress
             (Count 7), Negligence and Negligent Infliction of Emotional Distress (Count 8),
             and Conspiracy and Concert of Actions (Count 9) Must Be Dismissed as the
             Claims are Time-Barred and Plaintiff Cannot Establish that any representative of
             Block 100 Engaged in the Conduct Alleged .................................................................10

  IV. CONCLUSION........................................................................................................................16




                                                                     ii
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3291 Filed 06/18/21 Page 12 of 30




                 CONTROLLING OR MOST APPROPRIATE AUTHORITY

  Cases
  Aces High Coal Sales, Inc., 768 F. App'x 446, 456-57 (6th Cir. 2019) ………………..………… 7

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) …………………………………. 4

  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009) …………………………………… 4

  Berent v. Kemper Corp., 780 F.Supp. 431, 447-448 (E.D. Mich. 1991) ………………………... 5

  BPS Clinical Laboratories v. Blue Cross & Blue Shield of Michigan (On Remand), 217
  Mich.App. 687, 698-599, 552 NW2d 919 (1996) .…………………………………..…...… 12-13

  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) …………………………………………….. 4

  Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007) ……….. 4

  Courser v. Allard, 969 F.3d 604, 621 (2020) ………………………………………..… 6-7, 11-12

  Dalley v. Dykema Gossett, PLLC, 287 Mich. App. 296, 323, 788 NW2d 679 (2010) ………… 12

  Duran v The Detroit News, 200 Mich App 622, 629; 504 NW2d 715 (1993) ………………….. 15

  Franklin Global Res. v. Lee, 2016 U.S. Dist. LEXIS 193279 (S.D. Tex. Aug. 12, 2016) ……… 8

  Gohl v. Livonia Pub. Schs. Sch. Dist., 836 F.3d 672, 681 (6th Cir. 2016) ……………………… 8

  Henry v. Dow Chem. Co., 473 Mich. 63, 79, n.9 (2005) ……………………………………….. 14

  Hill v. Sears, Roebuck & Co., 492 Mich. 651, 661; 822 NW2d 190 (2012) …………………… 14

  H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239, 109 S. Ct. 2893, 106 L. Ed. 2d 195 (1989) ….. 6

  In re Consumers Power Co. Sec. Litigation, 105 F.R.D. 583, 592-593 (E.D. Mich. 1985) ….... 5-
  6

  In re Nat’l Century Fin. Enters., Inv. Litig., 504 F.Supp.2d 287, 315 (S.D. Ohio 2007) ………... 6

  United States SEC v. Blackwell, 291 F.Supp.2d 673, 686 (C.D. Ohio 2003) …………………… 7

  Johnson v. Wayne County, 213 Mich. App. 143, 161, 540 NW2d 66 (1995) …………………... 13

  Lewis v. LeGrow, 258 Mich. App. 175, 193, 670 NW2d 675 (2003) ………………………….. 11

  Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) …………………………………………….. 3

  Moore v. City of Detroit, 252 Mich. App. 384, 389, 652 NW2d 688 (2002) …………………… 13
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3292 Filed 06/18/21 Page 13 of 30




  Scott v. Harris, 550 U.S. 372, 380 (2007) ………………………………………………………. 4

  Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496, 105 S. Ct. 3275, 87 L. Ed. 2d 346 (1985) …. 6

  Terlecki v. Stewart, 278 Mich App 644, 653; 754 NW2d 899 (2008) ………………………….. 10

  Urbain v. Beierling, 301 Mich. App. 114, 131-132, 835 NW2d 455 (2013) …………………… 15

  United States SEC v. Blackwell, 291 F.Supp.2d 673, 686 (C.D. Ohio 2003) …………………… 6

  Wargelin v Mercy Health Corp, 149 Mich App 75, 81; 385 NW2d 732 (1986) ……………….. 14

  Williams v. Ford Motor Co., 187 F.3d 533, 546 (6th Cir. 1999) ………………………………... 4



  Statutes

  18 U.S.C. § 1962 …………………………………………..…………………………………….. 5

  18 U.S.C. § 2511 ………………………………………..……………………………………….. 8

  18 U.S.C. § 2520(e) …………………………………..………………………………………….8

  MCL § 600.2954 ……………………………………………………………………………….. 10

  MCL § 600.5805(2) ……………………….…………………………………………………. 7-10

  MCL § 750.540 ………………………………………………………………………………… 9


  Court Rules
  Fed. R. Civ. P. 9(b) ………………………………...…………………………………………….. 5

  Fed. R. Civ. P. 56 …………………………………………………………………………….... 3-4

  Fed. R. Civ. P. 56(c) ……………………………………………………………………………… 4

  Fed. R. Evid. 801(c) …………………………………..………………………………………… 8

  Fed. R. Evid. 802 ………………………………………...………………………………………. 7

  Fed. R. Evid. 901 …………………………………………...……………………………………. 7

  Fed. R. Evid. 901(a) ……………………………………………………………………………... 7




                                                iv
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3293 Filed 06/18/21 Page 14 of 30




                              STATEMENT OF ISSUES PRESENTED

  I.     Should Plaintiff’s RICO claims under 18 U.S.C. § 1962 be dismissed as Plaintiff has failed
         to properly plead the necessary elements of these claims and discovery has confirmed that
         Plaintiff does not have any admissible evidence to support his RICO claims?

  This Defendant says: Yes.


  II.    Should Plaintiff’s Wiretapping Claims under 18 U.S.C. § 2511 and MCL § 750.540 be
         dismissed as they are time-barred?


  This Defendants says: Yes.


  III.   Should Plaintiff’s state law, tort-based claims for Civil Stalking (Count 4), Invasion of
         Privacy and Intrusion Upon Seclusion (Count 5), Tortious Interference with Business
         Relationships (Count 6), Intentional Infliction of Emotional Distress (Count 7), Negligence
         and Negligent Infliction of Emotional Distress (Count 8), and Conspiracy and Concert of
         Actions (Count 9) be dismissed as the claims are time-barred and Plaintiff cannot establish
         that any representative of Block 100 engaged in the conduct alleged?


  This Defendant says: Yes.




                                                  v
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3294 Filed 06/18/21 Page 15 of 30




  I.     INTRODUCTION

         As this Court is well aware, this is one of numerous lawsuits Plaintiff has filed in order to

  shift blame to others for the consequences of his own actions.          Plaintiff, elected as State

  Representative in November of 2014, admittedly engaged in an extramarital affair with a fellow

  Representative. When that State Representative’s husband became suspicious of the affair,

  Plaintiff engaged in an illegal, unethical and fraudulent cover-up scheme designed to create doubt

  or disbelief regarding the affair, which involved the sending of a “false flag” e-mail accusing

  himself of drug use and sexually deviant behavior. Plaintiff’s scheme of fraud and deceit was

  ultimately brought to light by a reporter from The Detroit News. Ultimately, the Michigan House

  of Representatives conducted an investigation and found that Plaintiff had used House resources

  in an effort to cover up the affair, among other illegal, unethical and fraudulent behavior. An

  action to expel Plaintiff from the House of Representatives ultimately ended with Plaintiff

  resigning his position before being expelled. In the instant lawsuit, Plaintiff alleges that various

  corporate entities associated with the Radisson Hotel Lansing, were conspirators in a scheme to

  oust Plaintiff from the House of Representatives. Plaintiff’s claims are outrageous, unsupported

  and untrue, and, as occurred in other cases, the present matter must be dismissed.

  II.    STATEMENT OF FACTS

         According to Mr. Joseph Gamrat, during his wife’s legislative duties, he assumed the

  responsibility for paying the bills in his house. (Ex. G, Joseph Gamrat Dep Trans, Gamrat v.

  Cline, et al., case no. 1:16-cv-1094, p 30:2-6). Already suspicious that his wife was having an

  affair, Mr. Gamrat became more so when he saw an exorbitantly large charge on his joint debit

  card with his wife from the Lansing Radisson. (Ex. G, p 30:17-22). Because the charge was much

  larger than normally would be expected for a two-night stay, Mr. Gamrat contacted the hotel to



                                                   1
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3295 Filed 06/18/21 Page 16 of 30




  determine the origin of the charges on his account. (Ex. G, pp 30:23 to 31:21). Because he was

  able to provide the hotel with his credit card number, Mr. Gamrat testified that the hotel provided

  him with details regarding the charge, including the fact that his (joint) debit card had been used

  to secure two separate rooms, under Todd Courser’s name. (Ex. G, pp. 30-31).

         Mr. Gamrat provided sworn testimony that he never paid any hotel representative for

  information:

         Q.      Did you ever pay anybody at the Radisson to give you information?

         A.      No.

  (Ex. G, p 38:21-23) (emphasis added).

         On one occasion, Mr. Gamrat claims to have surreptitiously (i.e. without the knowledge or

  assistance of hotel staff) accessed a hotel room, while it was being cleaned by housekeeping, which

  he believed to be occupied by his wife and/or Plaintiff. (Ex. G, p 38). Mr. Gamrat testified that

  all of his actions were in an effort to “try[] to figure out if my wife was having an affair.” (Ex. G,

  p 45:2).

         It has been well-established what occurred after Plaintiff became worried that his affair

  with Ms. Gamrat would become publicly known. “The affair led to the now well-known ‘inoculate

  the herd’ conversation between Courser and Mr. Ben Graham in May of 2015 and Graham’s

  recording of the conversation; Courser’s subsequent false-flag-gay-sex email to his constituents;

  the August 7, 2015, Detroit News article reporting on the affair and Courser’s and Gamrat’s use

  of public funds to hide it; House investigations into the matter; and, eventually, Courser’s

  resignation and Gamrat’s expulsion.” (Ex. D, Opinion, ECF No. 67, Courser v. Michigan House

  of Representatives, case no. 1:18-cv-882, PageID.2774).




                                                    2
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3296 Filed 06/18/21 Page 17 of 30




         It is also well-established that after Plaintiff’s voluntary resignation from the House,

  Plaintiff filed numerous lawsuits alleging the existence of a conspiracy to remove him from office.

  Plaintiff has sued the Michigan House of Representatives, various members of the House of

  Representatives, the Michigan State Police, The Detroit News, Chad Livengood, Joseph Gamrat,

  Keith Allard, Ben Graham, and Joshua Cline, as well as the Defendants in the present matter,

  alleging that they are responsible for the fact that he voluntarily resigned from the House of

  Representatives after his illegal, unethical and fraudulent conduct was uncovered. Despite years

  and years of protracted litigation, Plaintiff has failed to support any of his outlandish allegations

  with a shred of admissible evidence.

         The Lansing Radisson Hotel is owned and operated by Defendant Block 100 Partnership

  (“Block 100”) pursuant to written license agreement between Block 100 as the licensee and

  Defendant Radisson Hotels International, Inc. (“Radisson”) as the licensor. (Ex. H, License

  Agreement). Under the License Agreement, Block 100 is permitted to display the Radisson™

  trade names, trademarks, and service marks in connection with its operation of the independently

  owned and operated hotel.       At the times alleged in the Plaintiff’s Complaint, Defendant

  Winegardner & Hammons, Inc.(“WHI”) provided management services for the hotel to Block 100

  pursuant to a management agreement. (Ex. I, Management Agreement).

  III.   STANDARD OF REVIEW

         Defendant Block 100 brings this motion under Fed. R. Civ. P. 56. Summary judgment is

  appropriate under Fed. R. Civ. P. 56 if the moving party demonstrates that there is no genuine

  issue of material fact on an essential element of the non-moving party’s case on which the non-

  moving party would bear the burden of proof at trial. Fed. R. Civ. P. 56(c); Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). As the Supreme Court held,



                                                   3
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3297 Filed 06/18/21 Page 18 of 30




         When opposing parties tell two different stories, one of which is blatantly
         contradicted by the record, so that no reasonable jury could believe it, a court should
         not adopt that version of the facts for purposes of ruling on a motion for summary
         judgment.

  Scott v. Harris, 550 U.S. 372, 380 (2007) (finding that plaintiff’s version of events flatly

  contradicted by videotape of arrest). If the non-moving party’s evidence is “merely colorable, or

  is not significantly probative, summary judgment may be granted.” Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 249-50 (1986) (citations omitted). The non-moving party will not survive

  summary judgment if it provides evidence that is “conclusory and factually unsupported or legally

  incorrect.” Williams v. Ford Motor Co., 187 F.3d 533, 546 (6th Cir. 1999).

  IV.    LAW AND ARGUMENT

         A.      Plaintiff’s Claims Under 18 U.S.C. § 1962, Must Be Dismissed as Plaintiff Has
                 Failed to Properly Plead the Necessary Elements of These Claims and
                 Discovery has Confirmed that Plaintiff Does Not Have a Shred of Admissible
                 Evidence to Support his RICO claims.

         Counts I and II of Plaintiff’s Complaint allege violations of the Racketeer Influenced

  Corrupt Organizations Act (RICO) and conspiracy to violate RICO. As this Court has already

  addressed in the Courser v. Allard and Courser v. House of Representatives matters, Plaintiff is

  unable to satisfy the “continuity” requirement of his RICO claims because there is no “threat of

  future criminal conduct.” (See Ex. D, Opinion, ECF No. 67, Courser v. Michigan House of

  Representatives, case no. 1:18-cv-882, PageID.2800-2802). Further, Plaintiff has failed to plead

  his RICO claims against Block 100 with the requisite particularity. For these reasons, which will

  be addressed in reverse order, Block 100 is entitled to summary judgment of Plaintiff’s RICO

  claims (Counts 1 and 2), as a matter of law.




                                                   4
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3298 Filed 06/18/21 Page 19 of 30




                 1.      Plaintiff has failed to plead his RICO claims with particularity.

         Plaintiff vaguely alleges that “some Defendants started a scheme to violate federal and

  state laws and then spy on Courser in order to ‘dig up dirt on him[.]’” (Ex. C, Plaintiff’s

  Complaint, ¶ 50).     According to Plaintiff, the scheme involved “illegal wiretapping and

  eavesdropping” and “purchasing favors and information from The Radisson Defendants.” (Ex. C,

  Plaintiff’s Complaint, ¶ 50). Plaintiff alleges that the Defendants engaged in wire fraud and mail

  fraud as the predicate RICO acts. (Ex. C, Plaintiff’s Complaint, ¶¶ 65-74).

         When a RICO violation is predicated on allegations of fraud, the plaintiff must also comply

  with the heightened particularity requirements of Fed. R. Civ. P. 9(b) with respect to the elements

  of fraud. Berent v. Kemper Corp., 780 F.Supp. 431, 447-448 (E.D. Mich. 1991). This requires

  setting forth factual allegations of the time, place, subject matter, and precise individuals who a

  made the fraudulent statements. Id. at 448. In cases involving multiple defendants, a plaintiff is

  required to meet the Rule 9(b) standard as to each defendant against whom fraud is alleged. In re

  Consumers Power Co. Sec. Litigation, 105 F.R.D. 583, 592-593 (E.D. Mich. 1985); In re Nat’l

  Century Fin. Enters., Inv. Litig., 504 F.Supp.2d 287, 315 (S.D. Ohio 2007), quoting United States

  SEC v. Blackwell, 291 F.Supp.2d 673, 686 (C.D. Ohio 2003). In cases where a plaintiff groups

  various defendants together by referring generally to “defendants” in describing various specific

  acts of wrongdoing, “courts in these cases concluded that the complaints violated Rule 9(b) by

  failing to give defendants proper notice of the charges against them, so as to enable them to prepare

  a defense.” In re Consumers Power Co. Sec. Litigation, at 592.

         Here, Plaintiff has made nonspecific, conclusory allegations, and has not set forth any

  particular activity by Block 100 (or any other Defendant), either collectively or individually, that

  amounts to fraud. Plaintiff failed to identify any specific time, place, subject matter, identity or



                                                   5
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3299 Filed 06/18/21 Page 20 of 30




  specific involvement of precise individuals, or fraudulent statements made regarding any

  representative of Block 100. (See Ex. C, Plaintiff’s Complaint). Further, Plaintiff failed to

  specifically identify which of the various Defendants are the subject of Plaintiff’s allegations. (Ex.

  C, Plaintiff’s Complaint, ¶ 50) (“some Defendants started a scheme to violate federal and state

  laws and then spy on Courser in order to ‘dig up dirt on him[.]’”).

                 2.      Plaintiff has not alleged and cannot establish the requisite continuity to
                         support his RICO claims.

         As the Sixth Circuit has recently noted in Courser v. Allard, supra, to establish a claim

  under RICO, a plaintiff must allege “(1) conduct (2) of an enterprise (3) through a pattern (4) of

  racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496, 105 S. Ct. 3275, 87 L.

  Ed. 2d 346 (1985) (footnote omitted). To prove a pattern of racketeering, a plaintiff “must show

  that the racketeering predicates are related, and that they amount to or pose a threat of continued

  criminal activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239, 109 S. Ct. 2893, 106 L. Ed.

  2d 195 (1989) (emphasis added). “For continuity to exist, there must be a threat of future criminal

  conduct.” Courser v. Allard, 969 F.3d 604, 621 (2020). “If the alleged scheme involved a single

  scheme and a single goal, the continuity requirement is not met.” Id, citing Aces High Coal Sales,

  Inc., 768 F. App'x 446, 456-57 (6th Cir. 2019).

         As this Court and the Sixth Circuit have already determined, Plaintiff cannot maintain

  RICO or conspiracy to commit RICO claims because “Courser allege[d] a scheme that lasted no

  more than nine months and had but a single purpose and victim—to remove Courser from office.

  The alleged scheme was complete once Courser resigned, as nothing else remained to be done.”

  Courser v. Allard, 969 F.3d 604, 621 (2020); see also Ex. C, Plaintiff’s Complaint, ¶ 47,

  PageID.10 (“[]Defendants…in an effort to remove Courser from office and to damage his




                                                    6
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3300 Filed 06/18/21 Page 21 of 30




  livelihood…”). The same is true here. Once Plaintiff was removed from office, the alleged

  “scheme” was complete.

         3.      Plaintiff relies on inadmissible hearsay.

         In alleged support of his claims against Block 100, Plaintiff relies on text messages sent to

  Plaintiff and/or Ms. Cindy Gamrat (n/k/a Cindy Bauer) by nonparties. (Ex. C, Plaintiff’s

  Complaint, ¶ 38). Plaintiff claims that these text messages demonstrate that someone gained

  unauthorized access to Plaintiff’s Hotel room. As a preliminary matter, Plaintiff has failed to

  authenticate the text messages in the course of this litigation as required by Federal Rule of

  Evidence 901. “To satisfy the requirement of authenticating or identifying an item of evidence,

  the proponent must produce evidence sufficient to support a finding that the item is what the

  proponent claims it is.” Fed. R. Ev. 901(a). None of alleged authors of the text messages, Mr.

  Gamrat, Mr. Horr and Mr. Krell, have been deposed in the present matter. Plaintiff has not

  authenticated, or even attempted to authenticate, the alleged text messages in any way.

         Further, the text messages are hearsay. As a general rule, hearsay is not admissible. Fed.

  R. Evid. 802. “‘Hearsay’ is a statement, other than one made by the declarant while testifying at

  the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Fed. R. Evid.

  801(c). The text messages of Mr. David Horr, Mr. Joe Gamrat and Mr. Vincent Krell, are clearly

  out-of-court statements offered to prove the truth of the matter asserted and therefore must be

  excluded from consideration as hearsay. See Franklin Global Res. v. Lee, 2016 U.S. Dist. LEXIS

  193279 (S.D. Tex. Aug. 12, 2016) (Ex. J) (“[Plaintiff] also seeks to submit as summary judgment

  evidence a cell phone text message purportedly from [Defendant] to a recipient whom [Plaintiff]

  does not identify in the motion…The admissibility of evidence ‘is governed by the same rules,

  whether at trial or on summary judgment.’ [Citation omitted]. The text message is not admissible



                                                  7
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3301 Filed 06/18/21 Page 22 of 30




  as summary judgment evidence because it is hearsay, and [Plaintiff] makes no argument that it

  falls under an exclusion or exception to the hearsay rule.”); see also Gohl v. Livonia Pub. Schs.

  Sch. Dist., 836 F.3d 672, 681 (6th Cir. 2016) (“The Court cannot consider evidence at summary

  judgment that a jury could not consider at trial.”).

         Block 100 in no way participated in any conduct that constitutes racketeering activity under

  the statute, and Plaintiff has abjectly failed to sufficiently or properly plead or support his claims

  under RICO. For these reasons, these claims must be dismissed.

         B.      Plaintiff’s Wiretapping Claims Under 18 U.S.C. § 2511 and MCL § 750.540
                 Must Be Dismissed as They Are Time-Barred.

         Count III of Plaintiff’s Complaint alleges violations of 18 U.S.C. § 2511 and

  MCL § 750.540, State and Federal wiretapping statutes. A claim under the Federal Wiretapping

  Act is subject to a two-year statute of limitations, commencing from “the date upon which the

  claimant first ha[d] a reasonable opportunity to discover the violation.” 18 U.S.C. § 2520(e).

  Plaintiff resigned from the House of Representatives on September 11, 2015. In the present matter,

  Plaintiff states in his Complaint that the alleged wiretapping started in the “winter of 2015.” (See

  Ex. C, Plaintiff’s Complaint, ¶ 23). Plaintiff stayed at the Hotel on various occasions between

  January and May 2015, the last recorded date being May 21, 2015. Plaintiff’s Complaint was not

  filed until more than three years later, on November 2, 2018. (See Ex. C, Plaintiff’s Complaint).

  Accordingly, Plaintiff’s claims under the Federal Wiretapping Act are time-barred because they

  were not made within two years of “the date upon which the claimant first ha[d] a reasonable

  opportunity to discover the violation.”

         Similarly, Plaintiff’s State Law claim for wiretapping is time-barred as it was not brought

  within three years of the alleged injury as required by MCL § 600.5805(2). Again, the last date

  on which Plaintiff stayed at the Radisson Hotel Lansing was May 21, 2015. Plaintiff testified that

                                                    8
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3302 Filed 06/18/21 Page 23 of 30




  he was immediately aware that “someone” was allegedly surveilling or recording him during his

  stay at the Hotel, demonstrating that he had “discovered” the alleged conduct during one of his

  stays at the Hotel and, therefore, by May 21, 2015, at the latest. (See Ex. F, Plaintiff’s Dep Trans,

  pp 73:22 to 74:13).    Plaintiff’s Complaint was not filed until more than three years later, on

  November 2, 2018. Accordingly, Plaintiff’s State Law wiretapping claim is time-barred.

         Even if Plaintiff’s claims were not time-barred (which they are), Plaintiff has failed to

  produce any admissible evidence of any wrongdoing on the part of Block 100. According to

  Plaintiff, the Defendants unlawfully placed or allowed others to place listening devices and

  tracking devices in his hotel room. (Ex. C, Plaintiff’s Complaint, ¶ 99). As with all of his claims,

  these claims are predicated on Plaintiff’s allegations that the Hotel staff improperly provided third

  parties with access to his hotel room and information. As set forth above, Plaintiff’s claims in this

  regard are based on inadmissible hearsay (i.e. alleged text messages from nonparties). Further,

  despite a lengthy investigation by the Michigan State Police and Michigan House of

  Representatives, no audio or visual recording of Plaintiff at the Hotel was ever determined to exist.

  Accordingly, there is not a single shred of admissible evidence to support Plaintiff’s wiretapping

  claims. As such, these claims (Count 3) must be dismissed.

         C.      Plaintiff’s State Law, Tort-Based Claims for Civil Stalking (Count 4), Invasion
                 of Privacy and Intrusion Upon Seclusion (Count 5), Tortious Interference with
                 Business Relationships (Count 6), Intentional Infliction of Emotional Distress
                 (Count 7), Negligence and Negligent Infliction of Emotional Distress (Count
                 8), and Conspiracy and Concert of Actions (Count 9) Must Be Dismissed as
                 the Claims are Time-Barred and Plaintiff Cannot Establish that any
                 representative of Block 100 Engaged in the Conduct Alleged.

         Counts 4 through 9 of Plaintiff’s Complaint allege various State Law claims based in tort,

  as follows: civil stalking in violation of MCL § 600.2954 (Count 4), invasion of privacy and

  intrusion upon seclusion (Count 5), tortious interference with business relationships (Count 6),



                                                   9
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3303 Filed 06/18/21 Page 24 of 30




  intentional infliction of emotional distress (Count 7), negligence and negligent infliction of

  emotional distress (Count 8), and conspiracy and concert of action (Count 9). These claims must

  be summarily dismissed as they are all time-barred by Michigan’s three-year statute of limitations

  on tort claims. MCL § 600.5805(2); Terlecki v. Stewart, 278 Mich App 644, 653; 754 NW2d 899

  (2008) (“[A]n allegation of conspiracy is ‘superfluous’ as far as determining the applicable statute

  of limitations. [Citation omitted]. It follows that the conspiracy claim takes on the limitations

  period for the underlying wrong that was the object of the conspiracy.”).

          As set forth above, the last date on which Plaintiff stayed at the Hotel was May 21, 2015.

  Ex. E, Invoices, Bates #WIN000509). Accordingly, all of the alleged conduct in Plaintiff’s

  Complaint occurred more than three years before Plaintiff filed suit on November 2, 2018. As

  such, Counts 4, 5, 6, 7, 8, and 9 are time-barred and must be dismissed.

          Even if Plaintiff’s State Law, tort claims (Counts 4 through 9) were not time-barred (which

  they are), Plaintiff has failed to establish that Block 100 is responsible or liable under the applicable

  causes of action. All of these claims are predicated on two fallacies. The first is that the

  Defendants engaged in illegal wiretapping and surveillance. The second is that the Defendants

  “published” false and defamatory information about Plaintiff. The Plaintiff has not offered any

  admissible support that either occurred.

          With regard to Plaintiff’s claims for “civil stalking” (Count 4), Plaintiff alleges that he was

  the “targeted victim of Defendants’ harassment” and alleges that the harassment consisted of

  “coordinating surveillance, following Courser, reporting her [sic] whereabouts, and sending

  extortion texts[.]” (Ex. C, Plaintiff’s Complaint, ¶ 118) (italics added). The Sixth Circuit has

  already determined that Plaintiff cannot establish that Michigan courts have “extended liability for

  civil stalking to persons [allegedly] coordinating or encouraging, rather than personally



                                                     10
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3304 Filed 06/18/21 Page 25 of 30




  perpetrating, stalking.” Courser v. Allard, 969 F.3d 604, 620 (2020). As in Courser v. Allard, a

  representative of Block 100 did not send the alleged “extortion texts” upon which Plaintiff relies

  in support of his claim for stalking. Accordingly, this Court and the Sixth Circuit have already

  determined that Plaintiff’s claims for “civil stalking” against Block 100 are baseless.

         With respect to Plaintiff’s claims of invasion of privacy and intrusion upon seclusion

  (Count 5), Plaintiff alleges that the Defendants’ “wiretapping and surveillance constituted an

  unwarranted intrusion upon [his] seclusion or solitude, or into his private affairs.” (Ex. C,

  Plaintiff’s Complaint, ¶ 126). Michigan law recognizes the tort of invasion of privacy; the

  intrusion upon another’s seclusion or solitude into another’s private affairs constitutes an invasion

  of privacy. Lewis v. LeGrow, 258 Mich. App. 175, 193, 670 NW2d 675 (2003). To establish a

  prima facie case of intrusion upon seclusion, a plaintiff must establish (1) the existence of a secret

  and private subject matter; (2) a right possessed by the plaintiff to keep that subject matter private;

  and (3) the obtaining of information about that subject matter through some method objectionable

  to the reasonable man. Id. at 193-194. Plaintiff alleges that the Defendants (collectively) obtained

  private information about him by wiretapping and eavesdropping, and “published” misleading and

  defamatory information about him. (Ex. C, Plaintiff’s Complaint, ¶ 129-133).

         As set forth above, Plaintiff has failed to set forth any shred of admissible evidence that

  Block 100 engaged in any wiretapping or surveillance of Plaintiff. Further, Block 100 did not

  “publish” any private information about Plaintiff. Instead, Plaintiff’s private affairs became a

  matter of public interest when Plaintiff himself attempted to cover up his affair with Representative

  Gamrat when he, himself, circulated a “false flag” email. (Ex. B, The Report on the Investigation

  of Alleged Misconduct by Representative Todd Courser and Representative Cindy; see also Ex. D,




                                                    11
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3305 Filed 06/18/21 Page 26 of 30




  Opinion, ECF No. 67, Courser v. Michigan House of Representatives, case no. 1:18-cv-882,

  PageID.2274, “Courser’s subsequent false-flag-gay-sex email to his constituents[]”).

         Also, as in Courser v. Allard, Plaintiff’s claim for tortious interference with business

  relationships (Count 6) must be dismissed because “Courser fails to . . . identify[] a specific

  business relationship or alleg[e] that Defendants knew that their actions would harm a specific

  business relationship.” Courser v. Allard, 969 F.3d 604, 621 (2020) (citing this Court). Here,

  Plaintiff alleges that the Defendants knowingly “published…misleading and defamatory

  articles[]” about Plaintiff that impacted Plaintiff’s “valid business relationship or expectancy with

  his clients[.]” (Ex. C, Plaintiff’s Complaint, ¶¶ 136, 137). A prima facie claim requires a valid

  business relationship or expectancy, knowledge of the relationship or expectancy on the part of the

  defendant, and an intentional interference by the defendant causing a termination of the

  relationship or expectancy and resulting in damage to the plaintiff. Dalley v. Dykema Gossett,

  PLLC, 287 Mich. App. 296, 323, 788 NW2d 679 (2010), quoting BPS Clinical Laboratories v.

  Blue Cross & Blue Shield of Michigan (On Remand), 217 Mich. App. 687, 698-599, 552 NW2d

  919 (1996). A plaintiff must demonstrate that a defendant acted both intentionally and either

  improperly or without justification. Id. To establish that a defendant's conduct lacked justification

  and showed malice, “the plaintiff must demonstrate, with specificity, affirmative acts by the

  defendant that corroborate the improper motive of the interference.” Id. at 324, quoting BPS

  Clinical Laboratories at 699.

         First, none of the Defendants in this current iteration of Plaintiff’s lawsuit “published” any

  “articles” about Plaintiff. It is clear that these allegations are merely recycled from Plaintiff’s

  allegations against The Detroit News, which, again, resulted in Plaintiff and his attorney being

  ordered to pay $79,701.63 in sanctions to The Detroit News for filing a frivolous lawsuit. Second,



                                                   12
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3306 Filed 06/18/21 Page 27 of 30




  Plaintiff has failed to prove the existence of any valid business relationship or expectancy that

  Block 100 had any knowledge of, nor has Plaintiff alleged any conduct of any representative of

  Block 100 which could amount to interference with those relationships by Block 100.

  Accordingly, Plaintiff’s claim for tortious interference with business relationships (Count 6) must

  be dismissed.

         Similarly, Plaintiff alleges intentional infliction of emotional distress (Count 7), vaguely

  alleging that the “Defendants’ conduct of wiretapping and surveillance was widely regarded as

  extreme and outrageous conduct.” (Ex. C, Plaintiff’s Complaint, ¶ 143). The elements of

  intentional infliction of emotion distress are (1) extreme and outrageous conduct; (2) intent or

  recklessness; (3) causation; and (4) severe emotional distress. Moore v. City of Detroit, 252 Mich.

  App. 384, 389, 652 NW2d 688 (2002). Liability for such a claim has been found only where the

  conduct complained of has been so outrageous in character, and so extreme in degree, as to go

  beyond all possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a

  civilized community. Johnson v. Wayne County, 213 Mich. App. 143, 161, 540 NW2d 66 (1995).

         In addition to the fact that Plaintiff’s State Law tort-claims are time-barred and that Plaintiff

  has failed to set forth a shred of admissible evidence against Block 100. Plaintiff’s intentional

  infliction of emotional distress claim must also be dismissed because Plaintiff has failed to

  establish any physical manifestation of his alleged, severe emotional distress. See Henry v. Dow

  Chem. Co., 473 Mich. 63, 79, n.9 (2005). Accordingly, Plaintiff’s claim for intentional infliction

  of emotional distress (Count 7) must be dismissed.

          Plaintiff also alleges negligence and negligent infliction of emotional distress (Count 7),

  vaguely alleging that the “Defendants’ conducted wiretapping and surveillance and distributed

  misleading and false information in order to cause damage to Courser.” (Ex. C, Plaintiff’s



                                                    13
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3307 Filed 06/18/21 Page 28 of 30




  Complaint, ¶ 147). It is well-established that the elements of a prima facie case of negligence are

  that: (1) the defendant owed the plaintiff a legal duty; (2) the defendant breached the legal duty;

  (3) the plaintiff suffered damages; and (4) the defendant's breach was a proximate cause of the

  plaintiff's damages. Hill v. Sears, Roebuck & Co., 492 Mich. 651, 661; 822 NW2d 190 (2012).

  Here, Block 100 did not breach any duty to Plaintiff, as there is no evidence that any employee or

  representative of Block 100 played any part in the allegations contained in Plaintiff’s Complaint.

  Further, it is the position of Block 100 that Plaintiff did not suffer any damages as a result of the

  conduct of anyone other than himself.

          The elements for negligent infliction of emotional distress (referred to as “bystander

  liability”) are: (1) the injury threatened or inflicted on the third person must be a serious one, or of

  a nature to cause severe mental disturbance to the plaintiff; (2) the shock must result in actual

  physical harm; (3) the plaintiff must be a member of the immediate family, or at least a parent,

  child, husband or wife; and (4) the plaintiff must actually be present at the time of the accident or

  at least suffer shock "fairly contemporaneous" with the accident.” Wargelin v Mercy Health Corp,

  149 Mich App 75, 81; 385 NW2d 732 (1986). In response to arguments that the tort should be

  expanded to include injury by publication of false statements, the Michigan Court of Appeals has

  stated that “we decline to apply the tort of negligent infliction of emotional distress beyond the

  situation where a plaintiff witnesses negligent injury to a third person and suffers mental

  disturbance as a result.” Duran v The Detroit News, 200 Mich App 622, 629; 504 NW2d 715

  (1993). Clearly, the tort of “negligent infliction of emotional distress” is inapplicable here.

          Finally, with regard to Plaintiff’s claims of “Conspiracy and Concert of Actions” (Count

  9), as in the prior cases, “[t]he conspiracy count is bereft of factual content; it consists entirely of




                                                    14
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3308 Filed 06/18/21 Page 29 of 30




  legal conclusions.”    (See Ex. D, Opinion, ECF No. 67, Courser v. Michigan House of

  Representatives, case no. 1:18-cv-882, PageID.2786). As this Court has noted:

         “In Michigan, a claim for civil conspiracy requires a combination of two or more
         persons, by some concerted action, to accomplish a criminal or unlawful purpose,
         or to accomplish a lawful purpose by criminal or unlawful means.” Specialized
         Pharmacy Servs., Inc. v. Magnum Health & Rehab of Adrian, LLC, 2013 WL
         1431722, at *4 (E.D. Mich. Apr. 9, 2013) (citation omitted). Conspiracy claims
         must be pled with some degree of specificity. Moldowan v. City of Warren, 578
         F.3d 351, 395 (6th Cir. 2009). Thus, vague and conclusory allegations without
         supporting facts will not do. Id. The doctrine of concert of action presents a separate
         basis for liability and applies when a plaintiff shows “that all defendants acted
         tortiously pursuant to a common design.” Abel v. Eli Lilly & Co., 418 Mich. 311,
         338, 343 N.W.2d 164, 176 (1984).

  (Ex. D, Opinion, PageID.2787).

         Here, Plaintiff’s claim that Block 100 “conspired” with some nonparty “in an effort to

  remove Courser from office and to damage his livelihood” is the height of absurdity. There is

  absolutely no evidence or plausible motive whatsoever that Block 100 has (or had) any interest

  whatsoever in “remov[ing] Courser from office.” Plaintiff’s claim for civil conspiracy and concert

  of actions must be dismissed because Plaintiff cannot establish liability under any underlying tort.

  See Urbain v. Beierling, 301 Mich. App. 114, 131-132, 835 NW2d 455 (2013). Plaintiff’s claims

  are outrageous, unsupported and untrue, and, as occurred in other cases, the present matter must

  be dismissed.

  V.     CONCLUSION

         Despite the voluminous pleadings, this is a simple case. The facts are not in dispute and

  the law is clear. It has already been determined that Plaintiff cannot establish the requisite

  “continuity” to support his RICO claims (Counts 1 and 2). Plaintiff’s federal and state wiretapping

  and eavesdropping claims (Count 3) are time-barred. Plaintiff’s state law tort claims (Counts 4

  through 9) are also time-barred. Finally, even if Plaintiff’s claims were not time-barred, Plaintiff

  cannot demonstrate the existence of a shred of evidence which supports his claim that any

                                                   15
Case 1:18-cv-01232-GJQ-PJG ECF No. 182, PageID.3309 Filed 06/18/21 Page 30 of 30




  representative of Block 100 “conspired” with nonparties to have Plaintiff removed from office.

  Plaintiff’s allegations are absurd and frivolous.

         Accordingly, Block 100 should be granted summary judgment, and all claims against it

  should be dismissed.

         WHEREFORE, Defendant, BLOCK 100 LIMITED PARTNERSHIP, respectfully request

  that this Honorable Court grant this motion and dismiss the Plaintiff’s claims in this matter with

  prejudice pursuant to Fed. R. Civ. P. 56 for the reasons stated above and in the attached Brief.



                                                  VANDEVEER GARZIA, P.C.


                                                  By: /s/ David B. Timmis
                                                      DAVID B. TIMMIS (P40539)
                                                      DAVID Q. HOUBECK (P77002)
                                                      Attorney for Defendants Radisson
                                                      Hotels International Inc., Radisson Group, Inc.,
                                                      Carlson Rezidor Hotel Group, Block 100
                                                      Limited Partnership,
                                                      Winegardner & Hammons, Inc. and
                                                      Winegardner & Hammons Hotel Group
                                                      840 West Long Lake Road, Suite 600
                                                      Troy, MI 48098
                                                      (248) 312-2800/(248) 879-0042 (fax)
                                                      dtimmis@vgpclaw.com
                                                      dhoubeck@vgpclaw.com
  Dated: June 18, 2021



                                          PROOF OF SERVICE

                   I certify that on June 18, 2021, I filed the foregoing document with the
                   Clerk of the Court via the efiling system, which will deliver notice of
                   same to all counsel of record.

                                              /s/ Melissa Grima




                                                      16
